                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

WILLIE NASH,

        Plaintiff,
                                                 Case No. 17-cv-923-wmc
   v.

CAPT. NYBAKKE AND KIMBERLY
RICHARDSON,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             1/27/2020
        Peter Oppeneer, Clerk of Court                     Date
